Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of rape in the first degree (Penal Law § 130.35 [1]) in connection with the rape of the 13-year-old daughter of defendant’s former girlfriend. Defendant failed to preserve for our review his contention that County Court improperly permitted the victim’s grandmother to testify with respect to the victim’s disclosure of the rape to her (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Bristol, J. — Rape, 1st Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.